           Case 1:21-cv-04607-MKV Document 17 Filed 09/13/21 Page 1 of 23




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK

 CG3 MEDIA, LLC and COREY
 GRIFFIN,

      Plaintiffs,
                                                          Civil Action No. 1:21-cv-04607-MKV
      v.
                                                                         USDC SDNY
 BELLEAU TECHNOLOGIES, LLC,                                              DOCUMENT
                                                                         ELECTRONICALLY FILED
      Defendant.                                                         DOC #:
                                                                         DATE FILED: 9/13/2021

                              PROPOSED PROTECTIVE ORDER

       WHEREAS Plaintiffs CG3 Media, LLC and Corey Griffin ("Plaintiffs") and Defendant

Belleau Technologies, LLC ("Defendant") recognize that certain information related to the subject

matter of this action is sensitive and confidential, the Parties stipulate and agree as follows:

       1.       Applicability of this Protective Order: This Proposed Protective Order for

Confidential Information (the "Protective Order") governs any trial proceedings or hearings held

in this action and will also be applicable to and govern the handling of documents, depositions,

deposition exhibits, interrogatory responses, responses to requests for admissions, responses to

requests for production of documents, and all other discovery obtained pursuant to the Federal

Rules of Civil Procedure or other legal process by or from, or produced on behalf of, a party in

connection with this action (this information hereinafter referred to as "Discovery Material"). As

used herein, "Producing Party" shall refer to the parties in this action that give testimony or produce

documents or other information in this action; "Receiving Party" shall refer to the parties in this

action that receive such information.

       2.       Designation of Information: Any Producing Party may designate Discovery

Material that is in its possession, custody, or control to be produced to a Receiving Party as


                                                  1
           Case 1:21-cv-04607-MKV Document 17 Filed 09/13/21 Page 2 of 23




"Confidential," "Highly Confidential - Attorneys' Eyes Only," or "Highly Confidential - Source

Code" under the terms of this Protective Order if the Producing Party in good faith reasonably

believes that such Discovery Material contains non-public, confidential information defined as

follows:

               a.      For purposes of this Protective Order, "Confidential Information" means

any data or information that constitutes, reflects, or discloses non-public know-how, proprietary

data, marketing information, financial information, and/or commercially sensitive business

information or data which the designating party in good faith believes in fact is confidential or the

unprotected disclosure of which might result in economic or competitive injury and which is not

publicly known and cannot be ascertained from an inspection of publicly available documents,

materials, or devices. Confidential Information shall also include sensitive personal information

that is not otherwise publicly available, such as home addresses; Social Security numbers; dates

of birth; employment personnel files; medical information; home telephone records/numbers;

employee disciplinary records; wage statements or earnings statements; employee benefits data;

tax records; and other similar personal financial information. A party may also designate as

"Confidential" compilations of publicly available discovery materials which would not be known

publicly in a compiled form.

               b.      For purposes of this Protective Order, "Highly Confidential - Attorneys'

Eyes Only Information" means any Confidential Information as defined in Section 2(a) above that

is also extremely sensitive, highly confidential, non-public information, the disclosure of which

would create a substantial risk of serious harm that could not be avoided by less restrictive means.

Such Highly Confidential -Attorneys' Eyes Only Information may include trade secrets; user data

and associated security features; pricing information; forecasts, budgets, sales initiatives, and




                                                 2
         Case 1:21-cv-04607-MKV Document 17 Filed 09/13/21 Page 3 of 23




profit generation information; business dealing(s) with customers/prospective customers;

proprietary marketing plans and analyses; information related to business competition of the

Producing Party; and other related and/or similar information.

                c.      For the purposes of this Protective Order, "Highly Confidential - Source

Code" Information means any Confidential Information as defined in Section 2(a) above that also

consists of or represents computer code and associated comments and revision histories, formulas,

or specifications that define or otherwise describe in detail the algorithms or structure of

software/source code, the disclosure of which would create a substantial risk or serious harm that

could not be avoided by less restrictive means.

        3.      Persons Authorized to Receive Confidential Information. The following

persons may have access to materials designated as "Confidential”:

                a.      Officers, directors, and employees of a party deemed necessary by counsel

to aid in the prosecution, defense, or settlement of this action who have signed the form attached

hereto as Exhibit A;

                b.      Counsel for a party (including in-house attorneys, outside attorneys, and

legal assistants, clerical personnel, and paralegals employed by such counsel) and any outside

contractors or consultants utilized for litigation services and/or trial preparation;

                c.      Individuals at or affiliated with any insurer with responsibility for managing

this litigation in connection with the insurer's potential liability to satisfy all or part of a possible

judgment in this action, including, but not limited to, claims personnel, underwriters, auditors,

reviewers, regulatory personnel, and outside reinsurers who have signed the form attached hereto

as Exhibit A;




                                                   3
           Case 1:21-cv-04607-MKV Document 17 Filed 09/13/21 Page 4 of 23




                 d.    This Court, including any appellate court, its support personnel, and court

reporters;

                 e.    Stenographers engaged to transcribe depositions the Parties conduct in this

action;

                 f.    Consulting or testifying experts retained by counsel for a party (the

"Retaining Party") in connection with this proceeding and who have signed the form attached

hereto as Exhibit A;

                 g.    A testifying witness at any deposition or other proceeding this action who

is the author, sender, recipient, or otherwise has independent personal knowledge of the

Confidential Information; and

                 h.    Any other person as to whom the parties in writing agree or that the Court

in these proceedings designates.

          4.     Persons Authorized to Receive Highly Confidential - Attorney's Eyes Only

and/or Highly Confidential - Source Code Information. The following persons may have access

to materials designated as "Highly Confidential -Attorneys' Eyes Only" and/or "Highly

Confidential -Source Code":

                 a.    Outside counsel retained specifically for this action, including any

paralegal, clerical, or other assistant that such outside counsel employs and assigns to this matter

and any outside contractors or consultants utilized for litigation services and/or trial preparation;

                 b.    Consulting or testifying experts of a Retaining Party retained in connection

with this proceeding who have signed the form attached hereto as Exhibit A;

                 c.    This Court, including any appellate court, its support personnel, and court

reporters; and




                                                  4
           Case 1:21-cv-04607-MKV Document 17 Filed 09/13/21 Page 5 of 23




               d.     Stenographers engaged to transcribe depositions the Parties conduct in this

action.

          5.   Any copies, summaries, abstracts, or exact duplications of Confidential, Highly

Confidential - Attorneys' Eyes Only, or Highly Confidential-Source Code Information shall be

marked "Confidential," "Highly Confidential-Attorneys' Eyes Only," or "Highly Confidential -

Source Code" and shall be considered Confidential, Highly Confidential -Attorneys' Eyes Only,

or Highly Confidential -Source Code Information subject to the terms and conditions of this

Protective Order.

          6.   Prior to disclosing Confidential, Highly Confidential – Attorneys’ Eyes Only, or

Highly Confidential - Source Code Information to a Receiving Party's expert or consultant, or

employees, the Receiving Party must serve via electronic mail to the Producing Party a signed

copy of the Acknowledgement attached hereto as Exhibit A, the resume or curriculum vitae of the

proposed expert or consultant, the expert or consultant's business affiliation, and any current and

past expert or consulting relationships. Execution of an Acknowledgment by any person is an

express agreement to be subject to the jurisdiction of this Court in connection with any proceeding

or hearing relating to such Confidential Information or to this Protective Order, including any

proceeding relating to the enforcement of this Protective Order.

          7.   Upon receipt of the information described in Section 6, the Producing Party shall

have ten (10) calendar days to serve a written objection to the proposed disclosure of its

Confidential Information. The objection must be made for good cause and state, in writing, the

specific reasons for such objection. If counsel for the Producing Party objects within ten (10)

calendar days, there shall be no disclosure to such person except by further order of the Court

pursuant to a motion brought by the Retaining Party within ten (10) days of the service of the




                                                5
         Case 1:21-cv-04607-MKV Document 17 Filed 09/13/21 Page 6 of 23




objection. On any motion brought pursuant to this Section, the Producing Party shall bear the

burden of showing why disclosure to that person should be precluded. Failure to timely object

operates as a waiver of the Producing Party's right to object to disclosure of Confidential, Highly

Confidential - Attorneys' Eyes Only, and/or Highly Confidential - Source Code Information to

such person; likewise, failure to timely file a motion operates as a waiver of the Retaining Party's

right to challenge the objection.

       8.      Confidential, Highly Confidential – Attorneys’ Eyes Only, and Highly Confidential

– Source Code Information shall be used only for the purpose of conducting discovery, preparing

for pre-trial proceedings, and trial of this action and not for any business, commercial, or

competitive purpose or in any other litigation proceeding.

       9.      Confidential, Highly Confidential - Attorneys’ Eyes Only, and/or Highly

Confidential – Source Code Information, or the substance or content thereof, including any notes,

memoranda or other similar documents relating thereto, shall not be disclosed to anyone other than

a person permitted to have access under the terms of this Protective Order.

       10.     The inadvertent failure to designate information produced in discovery as

Confidential, Highly Confidential – Attorneys’ Eyes Only, or Highly Confidential – Source Code

shall not be deemed, by itself, to be a waiver of the right to so designate Discovery Materials as

such. Within a reasonable time of learning of any such inadvertent failure, the Producing Party

shall notify all Receiving Parties of such inadvertent failure and take such other steps as necessary

to correct such failure after becoming aware of it. Disclosure of such Discovery Materials to any

other person prior to later designation of the Discovery Materials in accordance with this Section

shall not violate the terms of this Protective Order. However, immediately upon being notified of

an inadvertent failure to designate, all parties shall treat such information as though properly




                                                 6
         Case 1:21-cv-04607-MKV Document 17 Filed 09/13/21 Page 7 of 23




designated and take any actions necessary to prevent any unauthorized disclosure subject to the

provisions of Sections 2(a) - 2(c).

       11.     If a Receiving Party learns of any unauthorized possession, knowledge, use or

disclosure of any Confidential, Highly Confidential – Attorneys’ Eyes Only, and/or Highly

Confidential – Source Code Information, the Receiving Party shall immediately notify in writing

the Producing Party. The Receiving Party shall promptly furnish the Producing Party the full

details of such possession, knowledge, use or disclosure. With respect to such unauthorized

possession, knowledge, use or disclosure the Receiving Party shall assist the Producing Party in

preventing its recurrence.

       12.     Any person in possession of Confidential, Highly Confidential - Attorneys’ Eyes

Only, and/or Highly Confidential – Source Code Information must exercise reasonable and

appropriate care with regard to the storage, custody and use of Confidential, Highly Confidential

– Attorneys’ Eyes Only, and/or Highly Confidential – Source Code Information in order to ensure

that the confidential nature of the same is maintained.

       13.     Any party or non-party may designate depositions and other testimony (including

exhibits) as “Confidential,” “Highly Confidential - Attorneys’ Eyes Only,” or “Highly

Confidential - Source Code” by indicating on the record at the time the testimony is given or within

thirty (30) calendar days of receiving the final transcript that the entire testimony or portions

thereof shall be designated as “Confidential,” “Highly Confidential - Attorneys’ Eyes Only,” or

“Highly Confidential - Source Code.” If a designation is made via a statement on the record during

a deposition, counsel must follow up in writing within thirty (30) calendar days of receiving the

final transcript, identifying the specific pages, lines, and/or counter numbers containing the

Confidential, Highly Confidential - Attorneys’ Eyes Only, and/or Highly Confidential - Source




                                                 7
         Case 1:21-cv-04607-MKV Document 17 Filed 09/13/21 Page 8 of 23




Code Information. If no confidentiality designations are made within the thirty (30) calendar day

period, the entire transcript shall be considered non-confidential. During the thirty (30) calendar

day period, the entire transcript and video shall be treated as Highly Confidential - Attorneys’ Eyes

Only Information. All originals and copies of deposition transcripts that contain Confidential,

Highly Confidential - Attorneys’ Eyes Only, and/or Highly Confidential - Source Code

Information shall be prominently marked as such the cover thereof and, if and when filed with the

Court, the portions of such transcript so designated shall be filed under seal. Any DVD or other

digital storage medium containing Confidential, Highly Confidential – Attorneys’ Eyes Only, or

Highly Confidential – Source Code deposition testimony shall be labeled in accordance with the

provisions of Sections 2(a) - 2(c).

       14.     For Protected Material designated "Highly Confidential - Source Code," the

following additional restrictions apply:

               a.      Source Code, to the extent any Producing Party agrees to provide any such

information, shall ONLY be made available for inspection, not produced except as provided for

below, and shall be made available in electronic format at one of the following locations chosen

at the sole discretion of the Producing Party: (1) the office of the Producing Party’s primary outside

counsel of record in this action or (2) a location mutually agreed upon by the Receiving and

Producing Parties. Any location under (1) or (2) above shall be in the continental United States.

Source Code will be loaded on a single, standalone, non-networked personal computer that is

password protected, maintained in a secure, locked area, and disabled from having external storage

devices attached to it (“Source Code Computer”). However, the Producing Party will make

available and install at a Receiving Party’s request reasonable software for exploration and

discovery of the Source Code on the Source Code Computer, and the Receiving Party agrees to




                                                  8
         Case 1:21-cv-04607-MKV Document 17 Filed 09/13/21 Page 9 of 23




pay any license or usage fees associated with such software. Use or possession of any input/output

device or other electronic device (e.g., USB memory stick, cameras or any camera-enabled device,

CDs, floppy disk, portable hard drive, laptop, cellular telephones, PDA, smartphones, voice

recorders, etc.) is prohibited while in the secured, locked area containing the Source Code

Computer. The Producing Party will also provide a nearby room for the expert and/or counsel to

keep any computer equipment, cell phones, or other computers and other materials. All persons

entering the locked room containing the Source Code must agree to submit to reasonable security

measures to insure they are not carrying any prohibited items before they will be given access to

the locked room. The Source Code Computer will be made available for inspection until the close

of fact discovery in this action between the hours of 10 a.m. and 6 p.m. local time on business days

(i.e., weekdays that are not federal holidays), upon reasonable written notice to the Producing

Party, which shall not be less than five (5) business days in advance of the requested inspection.

Prior to the first inspection of any requested Source Code, the Receiving Party shall provide

fourteen (14) days’ notice of the Source Code that it wishes to inspect. However, nothing in this

paragraph shall bar (i) a Receiving Party at a later date from filing a motion with the Court seeking

to extend the dates during which the Source Code and Source Code Computer is made accessible

to the Receiving Party and (ii) a Producing Party from opposing such motion.

               b.      The Receiving Party’s outside counsel and/or expert shall be entitled to take

notes relating to the Source Code but may not copy any portion of the Source Code into the notes.

Any notes relating to the Source Code will be treated as "Highly Confidential – Attorneys Eyes

Only." No copies of all or any portion of the Source Code may leave the room in which the Source

Code is inspected except as otherwise provided herein. Further, no other written or electronic

record of the Source Code is permitted except as otherwise provided herein. The Producing Party




                                                 9
        Case 1:21-cv-04607-MKV Document 17 Filed 09/13/21 Page 10 of 23




may visually monitor the activities of the Receiving Party’s representative(s) during any Source

Code review, but only to ensure that there is no unauthorized recording, copying, or transmission

of the Source Code.

               c.      No person shall copy, e-mail, transmit, upload, download, print, photograph

or otherwise duplicate any portion of the designated Source Code, except as the Receiving Party

may request a reasonable number of pages of Source Code—consistent with the terms included

herein—to be printed on watermarked or colored pre-bates numbered paper, which shall be

provided by the Producing Party. The Receiving Party may not request paper copies for the

purposes of reviewing the Source Code other than electronically as set forth in paragraph (a) in the

first instance. In no event may the Receiving Party print any continuous block of Source Code that

results in more than five (5) printed pages, or an aggregate total of more than 200 pages during the

duration of the case without prior written approval by the Producing Party. Within five (5) business

days or such additional time as necessary due to volume requested, the Producing Party will

provide a copy of the requested material on watermarked or colored paper bearing Bates numbers

and the legend "Highly Confidential - Source Code" unless objected to as discussed below. The

printed pages shall constitute part of the Source Code produced by the Producing Party in this

action. At the inspecting Parties’ request, up to two additional sets (or subsets) (a total of up to

three sets) of printed Source Code may be requested and provided by the Producing Party in a

timely fashion, within five (5) business days via a delivery service selected by the Producing Party.

               d.      If the Producing Party objects that the printed portions are not reasonably

necessary to any case preparation activity, the Producing Party shall make such objection known

to the Receiving Party within five business days. If after meeting and conferring the Producing

Party and the Receiving Party cannot resolve the objection (where such meet-and-confer need not




                                                 10
        Case 1:21-cv-04607-MKV Document 17 Filed 09/13/21 Page 11 of 23




take place in person), the Producing Party may seek a Court resolution of whether the printed

Source Code in question is reasonably necessary to any case preparation activity. Contested Source

Code print outs need not be produced to the requesting party until the matter is resolved by the

Court. Permission will not be unreasonably withheld, and the procedure will require the Producing

Party to file a motion within five days of a request seeking a protective order barring production

of the source code. If such motion is not filed within five days, the Producing Party will produce

the requested printed portions.

               e.      The Receiving Party shall not create any electronic or other images of any

printed pages of Source Code or any other documents that include or incorporate the Source Code

that have been designated by the Producing Party as "Highly Confidential - Source Code" except:

(a) as necessary to create documents or exhibits, which pursuant to the Court’s rules, procedures

and order must be filed or served electronically, and (b) as specifically set forth in paragraphs 14(e)

and 14(f) below. Documents and testimony that describe the functionality of the code are not

considered Source Code for purposes of this Protective Order or subject to the restrictions set forth

in Paragraphs 14(e) and 14(f). Furthermore pleadings, exhibits, expert reports, deposition

transcripts or other Court documents (or drafts thereof) containing excerpts of source code,

whether generated by the Producing Party, the Court, or the Receiving Party (pursuant to

Paragraph 14(m)) shall not be considered Source Code or subject to the restrictions of Paragraphs

14(e) and 14(f). The Receiving Party shall only make additional paper copies of selected excerpts

of Source Code if such additional copies are necessary for any filing with the Court, the service of

any pleading or other paper on any Party, testifying expert reports, consulting expert written

analyses, deposition exhibits as discussed below, or any draft of these documents (“Source Code

Documents”). The Receiving Party shall only make additional copies of such excerpts as are




                                                  11
        Case 1:21-cv-04607-MKV Document 17 Filed 09/13/21 Page 12 of 23




reasonably necessary for the purposes for which such part of the Source Code is used. Any paper

copies used during a deposition shall be retrieved by the Producing Party at the end of each day

and must not be given to or left with a court reporter or any other individual.

               f.      Any paper copies designated "Highly Confidential - Source Code" or that

include or incorporate the Source Code shall be stored or viewed only at (i) the offices of outside

counsel for the Receiving Party, (ii) the offices of outside experts or consultants who have been

approved to access Source Code; (iii) the site where any deposition is taken (iv) the Court; or (v)

any intermediate location necessary to transport the information to a hearing, trial or deposition.

Any such paper copies or documents that include or incorporate the Source Code shall be

maintained at all times in a secure location under the direct control of counsel responsible for

maintaining the security and confidentiality of the designated materials and in a manner that

prevents duplication of or unauthorized access to the Source Code, including, without limitation,

storing the Source Code in a locked room or cabinet at all times, when it is not in use. Any paper

copies designated "Highly Confidential - Source Code" or that include or incorporate the Source

Code may be transported by UPS or FedEx (but not U.S. mail) provided that: (i) such paper copies

or descriptions are limited to no more than 10 consecutive lines of Source Code and no more than

10 pages total per mailing; (ii) the Receiving Party provides notice to the Producing Party via email

that the materials are to be mailed; (iii) the materials are mailed with a tracking number and

signature requirement; and (iv) the Receiving Party provides the Producing Party with a

confirmation of receipt after the materials have been mailed.

               g.      A list of names of persons who will view the Source Code will be provided

to the Producing Party in conjunction with any written (including email) notice requesting

inspection. The Receiving Party shall maintain a daily log of the names of persons who enter the




                                                 12
         Case 1:21-cv-04607-MKV Document 17 Filed 09/13/21 Page 13 of 23




locked room to view the Source Code and when they enter and depart. The Producing Party shall

be entitled to have a person observe all entrances and exits from the Source Code viewing room,

and to a copy of the log upon request.

               h.     Unless otherwise agreed in advance by the Parties in writing, following each

inspection, the Receiving Party’s outside counsel and/or experts shall remove all notes, documents,

and all other materials from the room that may contain work product and/or attorney-client

privileged information. The Producing Party shall not be responsible for any items left in the room

following each inspection session.

               i.     The Receiving Party will not copy, remove, or otherwise transfer any

portion of the Source Code from the Source Code Computer including, without limitation,

copying, removing, or transferring any portion of the Source Code onto any other computers or

peripheral equipment. The Receiving Party will not transmit any portion of the Source Code in

any way from the location of the Source Code inspection.

               j.     No recordable media or recordable devices, including without limitation

sound recorders, computers, cellular telephones, peripheral equipment, cameras, CDs, DVDs, or

drives of any kind, shall be permitted into the Source Code reviewing room. The Producing Party

may visually monitor the activities of the Receiving Party's representatives during any Source

Code review, but only to ensure that no unauthorized electronic records of the Source Code and

no information concerning the Source Code are being created or transmitted in any way.

               k.     Only the following individuals shall have access to "Highly Confidential -

Source Code" materials, absent the express written consent of the Producing Party or further court

order:




                                                13
Case 1:21-cv-04607-MKV Document 17 Filed 09/13/21 Page 14 of 23




               i.      Outside counsel of record for the Parties to this action, including any

attorneys, paralegals, technology specialists and clerical employees of their respective law

firms and any outside contractors or consultants utilized for litigation services and/or trial

preparation;

               ii.     Up to three (3) outside experts or consultants per Party, pre-

approved in accordance with Paragraphs 8.e and specifically identified as eligible to access

Source Code;

               iii.    The Court, its technical advisor (if one is appointed), the jury, court

personnel, and court reporters or videographers recording testimony or other proceedings

in this action. Court reporters and/or videographers shall not retain or be given copies of

any portions of the Source Code; for depositions, the Receiving Party shall not bring copies

of any printed Source Code. Rather, at least five (5) business days before the date of the

deposition, the Receiving Party shall notify the Producing Party about the specific portions

of Source Code it wishes to use at the deposition, and the Producing Party shall bring

printed copies of those portions to the deposition for use by the Receiving Party. Copies of

Source Code that are marked as deposition exhibits shall not be provided to the Court

Reporter or attached to deposition transcripts; rather, the deposition record will identify the

exhibit by its production numbers.

               iv.     While testifying at deposition or trial in this action only: (i) any

current or former officer, director or employee of the Producing Party or original source of

the information; (ii) any person designated by the Producing Party to provide testimony

pursuant to Rule 30(b)(6) of the Federal Rules of Civil Procedure; (iii) any person who

authored, previously received (other than in connection with this litigation), or was directly




                                          14
        Case 1:21-cv-04607-MKV Document 17 Filed 09/13/21 Page 15 of 23




       involved in creating, modifying, or editing the Source Code, as evident from its face or

       reasonably certain in view of other testimony or evidence; and/or (iv) any expert designated

       by the Producing Party to testify on questions of infringement or invalidity or who has

       otherwise offered a report relating to the operation of any instrumentality to which the

       source code relates. Persons authorized to view Source Code pursuant to this sub-paragraph

       shall not retain or be given copies of the Source Code except while so testifying.

               l.      The Receiving Party’s outside counsel shall maintain a log of all copies of

the Source Code (received from a Producing Party or created by the Receiving Party pursuant to

this Protective Order) that are delivered by the Receiving Party to any qualified person pursuant

to this Protective Order. The log shall include the names of the recipients and reviewers of copies,

the dates when such copies were provided, and the locations where the copies are stored. Upon

request by the Producing Party, the Receiving Party shall provide reasonable assurances and/or

descriptions of the security measures employed by the Receiving Party and/or qualified person

that receives a copy of any portion of the Source Code. Within thirty (30) days after the issuance

of a final non-appealable decision resolving all issues in the case, the Receiving Party must serve

upon the Producing Party the log and serve upon the Producing Party all paper copies of the

Producing Party’s Source Code. In addition, all persons to whom the paper copies of the Source

Code were provided must certify in writing that all copies of the Source Code were returned to the

counsel who provided them the information and that they will make no use of the Source Code or

of any knowledge gained from the Source Code in any future endeavor.

               m.      A Receiving Party may include excerpts, not exceeding more than 10

consecutive lines of Source Code Material, and not exceeding more than 10 pages of Source Code

Material total, in a pleading, exhibit, expert report, deposition transcript, or other Court document,




                                                 15
        Case 1:21-cv-04607-MKV Document 17 Filed 09/13/21 Page 16 of 23




so long as the pleading or other document is not filed publicly. Should a Receiving Party after its

review of the Source Code, determine that the Source Code is organized so as to make ten

consecutive lines unreasonably prohibitive for these purposes, the parties agree to meet and confer

about modification of these limits. If they are unable to reach agreement, a Receiving Party may

request the Court modify the ten line limit, and a Producing Party may oppose this request. To the

extent portions of Source Code are quoted in a Source Code Document, either (1) the entire

document will be stamped and treated as "Highly Confidential – Attorneys’ Eyes Only" or (2)

those pages containing quoted Source Code will be separately bound, and stamped and treated as

"Highly Confidential – Attorneys’ Eyes Only."

               n.     All copies of any portion of the Source Code shall be returned to the

Producing Party if they are no longer in use. Copies of Source Code that are marked as deposition

exhibits shall not be provided to the Court Reporter or attached to deposition transcripts; rather,

the deposition record will identify the exhibit by its production numbers.

               o.     The Receiving Party’s outside counsel may only disclose a copy of the

Source Code to individuals specified in Paragraph l above (e.g., Source Code may not be

disclosed to in-house counsel).

               p.     Any technical advisor retained on behalf of a Receiving Party who is to be

given access to a Producing Party’s produced Source Code (whether in electronic form or

otherwise) must agree in writing not to perform software development work directly or indirectly

intended for commercial purposes relating to any functionality covered by the Source Code

reviewed by such expert or consultant for a period of one year after the issuance of a final, non-

appealable decision resolving all issues in the case. This shall not preclude such experts or




                                                16
        Case 1:21-cv-04607-MKV Document 17 Filed 09/13/21 Page 17 of 23




consultants from consulting in future litigation, so long as such consulting does not involve

software development work directly or indirectly intended for commercial purposes relating to any

functionality covered by the Source Code reviewed by such expert or consultant.

               q.      Access to and review of the Source Code shall be strictly for the purpose of

investigating the claims and defenses at issue in the above-captioned case. No person shall review

or analyze any Source Code for purposes unrelated to this case, nor may any person use any

knowledge gained as a result of reviewing Source Code in this case in any other pending or future

dispute, proceeding, or litigation.

       15.     In accordance with Federal Rule of Evidence 502(d), the parties stipulate and agree,

and the Court hereby orders, that the disclosure (including production) of information that a party

or non-party later claims should not have been disclosed because of a privilege, including, but not

limited to, the attorney-client privilege or work product doctrine (“Privileged Information”), shall

not constitute a waiver of, or estoppel as to, any claim of attorney-client privilege, attorney work

product, or other ground for withholding production as to which the Producing Party would be

entitled in the litigation or any other federal or state proceeding. This Protective Order is intended

to provide the full protection afforded by Federal Rule of Evidence 502(d), providing that a

“federal court may order that the privilege or protection is not waived by disclosure connected

with the litigation pending before the court—in which event the disclosure is also not a waiver in

any other federal or state proceeding.” In addition, the fact that a document or other material was

disclosed shall not be used in any manner as evidence in support of any such alleged waiver. Upon

a request from a party that has disclosed any document or other material which it believes may be

subject to the attorney-client privilege or work product doctrine, or upon discovery by the

Receiving Party that such document covered by the attorney-client privilege and/or work product




                                                 17
        Case 1:21-cv-04607-MKV Document 17 Filed 09/13/21 Page 18 of 23




doctrine has been produced, the Receiving Party of said document or material shall return it and

all copies within five (5) days to the Producing Party. After the return of the document(s) or

material(s), the Receiving Party may challenge the Producing Party’s claim of attorney-client

privilege and/or work product doctrine by making a motion to the Court. In accordance with

Federal Rule of Evidence 502(e), the Parties’ foregoing stipulation and agreement on the effect of

disclosure of Privileged Information is binding on the Parties regardless of whether or not the

Court enters this Protective Order.

       16.     Nothing in this Protective Order shall bar or otherwise restrict any counsel

(including a party's in-house counsel) from rendering advice to his or her client with respect to this

litigation and, in the course thereof, referring to or relying generally upon his or her examination

of materials designated “Confidential,” “Highly Confidential - Attorneys’ Eyes Only,” and/or

“Highly Confidential – Source Code” provided, however, that in rendering such advice and in

otherwise communicating with his or her client, the counsel shall not disclose the content or the

source of any Confidential, Highly Confidential – Attorneys’ Eyes Only, and/or Highly

Confidential – Source Code Information contrary to the terms of this Protective Order.

       17.     If a party files a motion or other pleading containing “Highly Confidential –

Attorneys’ Eyes Only” under seal, then within three (3) days of said filing, the filing party will

provide a redacted version of the motion or pleading that the other party may share with “Persons

Authorized to Receive Confidential Information” as set forth in Section 3 above, including inhouse

attorneys.

       18.     The provisions of this Protective Order shall also apply to materials and deposition

testimony produced by non-parties in discovery in this action, and non-parties may designate their

materials and deposition testimony as Confidential, Highly Confidential – Attorneys’ Eyes Only,




                                                 18
        Case 1:21-cv-04607-MKV Document 17 Filed 09/13/21 Page 19 of 23




or Highly Confidential – Source Code in accordance with the provisions of this Protective Order.

       19.     The Parties each reserve (1) the right to seek or oppose additional or different

protection for particular information, documents, materials, items or things, including but not

limited to, the right to seek a modification of this Protective Order; and (2) the right to object to

the production, disclosure and/or use of any information, documents, materials, items and/or things

that a party designates or marks as containing Confidential, Highly Confidential – Attorneys’ Eyes

Only, and/or Highly Confidential – Source Code Information on any other ground(s) it may deem

appropriate, including, without limitation, on the ground of attorney-client privilege, work product,

and/or any other privilege or protection provided under applicable law. This Protective Order shall

neither enlarge nor affect the proper scope of discovery in this action. In addition, this Protective

Order shall not limit or circumscribe in any manner any rights the parties (or their respective

counsel) may have under common law or pursuant to any state, federal, or foreign statute or

regulation, and/or ethical rule.

       20.     If a Receiving Party (a) is subpoenaed in another action or proceeding, (b) is served

with a demand in another action or proceeding in which it is a party, or (c) is served with any legal

process by one not a party to this Protective Order, seeking materials which were produced or

designated as Confidential, Highly Confidential - Attorneys’ Eyes Only, and/or Highly

Confidential - Source Code Information pursuant to this Protective Order, the Receiving Party

shall give prompt actual written notice by hand, facsimile, or electronic mail transmission to all

counsel of record for such Producing Party no later than within five (5) business days of receipt of

such subpoena, demand or legal process or such shorter notice as may be required to provide other

parties with the opportunity to object to the immediate production of the requested discovery

materials to the extent permitted by law. In the event a Producing Party objects to the production




                                                 19
        Case 1:21-cv-04607-MKV Document 17 Filed 09/13/21 Page 20 of 23




of the Confidential, Highly Confidential - Attorneys’ Eyes Only, and/or Highly Confidential -

Source Code Information in any manner, the Receiving Party shall not disclose or produce any

Confidential, Highly Confidential - Attorneys’ Eyes Only, and/or Highly Confidential - Source

Code Information absent a direct court order to do so. Compliance by the Receiving Party with

any order directing production pursuant to a subpoena of any Confidential, Highly Confidential -

Attorneys’ Eyes Only, and/or Highly Confidential - Source Code Information shall not constitute

a violation of this Protective Order. Nothing in this Protective Order shall be construed as

authorizing a party to disobey a lawful order issued in another action.

       21.     Within thirty (30) calendar days after the final disposition of this action, all

Confidential, Highly Confidential - Attorneys’ Eyes Only, and/or Highly Confidential - Source

Code Information produced by a Producing Party (including, without limitation, any copies,

extracts or summaries thereof) as part of discovery in this action shall be destroyed by the

Receiving Parties. Each counsel shall, by declaration delivered to all counsel for the Producing

Party, affirm that all such Confidential, Highly Confidential - Attorneys’ Eyes Only, and/or Highly

Confidential - Source Code Information (including, without limitation, any copies, extracts or

summaries thereof) has been destroyed; provided, however, that each counsel shall be entitled to

retain pleadings, motions and memoranda in support thereof, declarations or affidavits, deposition

transcripts and videotapes, or documents reflecting attorney work product or consultant or expert

work product, even if such material contains or refers to Confidential, Highly Confidential -

Attorneys’ Eyes Only, and/or Highly Confidential - Source Code Information, but only to the

extent necessary to preserve a litigation file with respect to this action.

       22.     This Protective Order may be signed in counterparts, and a facsimile or "PDF"

signature shall have the same force and effect as an original ink signature.




                                                  20
        Case 1:21-cv-04607-MKV Document 17 Filed 09/13/21 Page 21 of 23




       23.        The obligations of this Protective Order shall survive the termination of the action,

and the Court shall retain jurisdiction to resolve any dispute concerning the use of information

disclosed hereunder. The Court shall not retain jurisdiction to resolve any dispute concerning the use
                     of information disclosed hereunder.
       24.        In accordance with paragraph 2 of this Court's Individual Practices, any party filing

documents under seal must simultaneously file with the Court a letter brief and supporting

declaration justifying - on a particularized basis - the continued sealing of such documents. The

parties should be aware that the Court will unseal documents if it is unable to make "specific, on

the record findings ... demonstrating that closure is essential to preserve higher values and is

narrowly tailored to serve that interest." Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 120

(2d Cir. 2006).

       25.        The Court also retains discretion whether to afford confidential treatment to any

Discovery Material designated as Confidential and submitted to the Court in connection with any

motion, application, or proceeding that may result in an order and/or decision by the Court. All

persons are hereby placed on notice that the Court is unlikely to seal or otherwise afford

confidential treatment to any Discovery Material introduced in evidence at trial, even if such

material has previously been sealed or designated as Confidential.

RESPECTFULLY SUBMITTED this September 10, 2021.


Plaintiffs’ Counsel

/s/ Dariush Keyhani
Dariush Keyhani (DK-9673)
Keyhani LLC
1050 30th Street NW
Washington, DC 20007
Telephone: (202) 748-8950
Fax: (202) 318-8958
dkeyhani@keyhanillc.com




                                                   21
       Case 1:21-cv-04607-MKV Document 17 Filed 09/13/21 Page 22 of 23




Defendant’s Counsel

/s/ Etai Lahav
Etai Lahav (EL-9138)
Bryon Wasserman (pro hac vice)
Radulescu LLP
5 Penn Plaza, 19th Floor
New York, NY 10001
Telephone: (646) 502-5950
Fax: (646) 502-5959
etai@radip.com
bryon@radip.com




     GRANTED. SO ORDERED as modified.


                                 9/13/2021




                                             22
        Case 1:21-cv-04607-MKV Document 17 Filed 09/13/21 Page 23 of 23




                                          EXHIBIT A

       I, _______________________________________________________, acknowledge and

declare that I have received a copy of the Protective Order (“Order”) in CG3 Media, LLC et al. v.

Belleau Technologies, LLC, No. 1:21-cv-04607. Having read and understood the terms of the

Order, I agree to be bound by the terms of the Order and consent to the jurisdiction of said Court

for the purpose of any proceeding to enforce the terms of the Order.



       Name of individual: _______________________________________________________

       Present occupation/job description: ___________________________________________

       Name of Company or Firm: _________________________________________________

       Address: ________________________________________________________________


       Dated: ___________________________




                                             __________________________________________

                                             Signature




                                               23
